     Case 1:18-cv-01630-AWI-BAM Document 23 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SAMPSON S. AUSTIN,                                Case No. 1:18-cv-01630-AWI-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                        STATE A CLAIM
14    SHERMAN, et al.,
                                                        (ECF No. 22)
15                       Defendants.
16

17          Plaintiff Sampson S. Austin (“Plaintiff”) is a former state prisoner proceeding pro se and

18   in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On May 4, 2020, the assigned Magistrate Judge screened Plaintiff’s second amended

22   complaint and issued findings and recommendations recommending dismissal of the federal

23   claims in this action for failure to state a cognizable claim upon which relief may be granted and

24   that the Court decline to exercise supplemental jurisdiction over Plaintiff’s purported state law

25   claims. (ECF No. 22.) Those findings and recommendations were served on Plaintiff and

26   contained notice that any objections thereto were to be filed within fourteen (14) days after

27   service. (Id. at 9–10.) No objections have been filed, and the deadline to do so has now expired.

28   ///
                                                       1
     Case 1:18-cv-01630-AWI-BAM Document 23 Filed 12/02/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   magistrate judge’s findings and recommendations are supported by the record and by proper

 4   analysis.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6      1. The findings and recommendations issued on May 4, 2020, (ECF No. 22), are adopted in

 7          full;

 8      2. The federal claims in this action are dismissed, with prejudice, based on Plaintiff’s failure

 9          to state a cognizable claim upon which relief may be granted;

10      3. The Court declines to exercise supplemental jurisdiction over Plaintiff’s purported state

11          law claims; and

12      4. The Clerk of the Court is directed to close this case.

13
     IT IS SO ORDERED.
14

15   Dated: December 2, 2020
                                                 SENIOR DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
